Title: To James Madison from James Simpson, 7 May 1806 (Abstract)
From: Simpson, James
To: Madison, James


                    § From James Simpson. 7 May 1806, Tangier. No. 111. “I have now the honour to advise that Mr Gwyn of Mogadore has transmitted to me a Letter written to him by Mr Benjamin Franklin Seavers late Master of the Brig Indefatigable dated Wadnon 19h. March 1806. In this Letter which employs nearly eight Folio pages, he gives an ample detail of the principal occurrences with respect to that Vessel from the time of her leaving Bourdeaux up to her being Wrecked and in continuation what had befallen himself and Ships Company from the day of that disaster to the date of his Letter. It is too prolix to trouble you with the whole. Mr Seavers states he purchased the Vessel at Gibraltar and paid for her out of that part of his private Adventure from Bourdeaux restored to him. That he was bound from Gibraltar to the Cape deVerd Islands for a load of Salt and that the Brig was stranded on the Coast of Africa in the Night of the 9h. February in Latitude 28. That on the 13th. the Arabs took possession of the Ships Company, with all they had been able to land from the Vessel and on the 14h. burnt the Wreck to get out the Iron Work.
                    “That on the 15th. they were all stript by those Savages, who left them but some of the worst of their Cloaths and a Blanket each.
                    “That in this deplorable state they were marched a Journey, as he describes it of eleven days, when they reached Wadnon.
                    “Capt: Seavers says ‘to censure myself for this misfortune I cannot, but must impute it to a strong Current, setting beyond common calculation from the Westward.’
                    “He gives following statement of the Crew of the Brig
                    
                        
                            B. F. Seavers
                            Master
                            Native of 
                            Brookline near Boston.
                        
                        
                            Joseph Lee
                            Mate
                             ” 
                            Marblehead.
                        
                        
                            John Bottle
                            Seaman
                             ” 
                            Norfolk—Virginia.
                        
                        
                            Thomas Black
                             ”
                             ” 
                            Portsmouth NH
                        
                        
                            Henry Long
                             ”
                             ” 
                            Charleston SC
                        
                        
                            William Riggs
                             ”
                             ” 
                            Wilmington NC
                        
                        
                            Robert Wise
                             ”
                             ” 
                            New York
                        
                        
                            James Fenwick
                            Cook
                             ” 
                            Charleston SC
                        
                        
                        
                            John Shoalts
                            Seaman
                            Citizen
                            Boston
                        
                        
                            Antonio Pavelege
                             ”
                            
                            Ragusian
                        
                        
                            Edward Steedham
                             ”
                            of 
                            Dartmouth—England
                        
                        
                            Louis Gembal
                            Apprentice
                             ”
                            Bourdeaux—France
                        
                        
                            Jean Baptiste Barret
                            Passenger
                             ”
                            New Orleans
                        
                    
                    “He then says ‘The Moor who appears to be the Chief at this place, and who bought the Indefatigables Crew two days March from this, has made me to understand that I shall not be permitted to go from this without paying him a Ransom of One thousand dollars and five hundred for each of my people.’
                    “This is so heavy an encrease to any ransom has been demanded, or paid for persons in a similar situation, I should not consider myself justified in submitting thereto immediately. Besides this, since I had the honour of addressing you on subject of the Indefatigable, circumstances respecting that Vessel have come to my knowledge I could not have had any Idea of before. At the first notice of an American Vessel being stranded and the Crew fallen into the hands of the Arabs, it appeared my duty to endeavour at obtaining their release the soonest possible.
                    “It is not necessary for me to repeat on what I understand you have already been made acquainted with, touching Capt Seavers having undertaken a Voyage from Bourdeaux, contrary to the Condition of a Bond given your Consul at that Port, at the time he obtained a Certificate of the purchase had been made there of the Indefatigable. On that Voyage (I presume you have been informed) the Brig was detained and carried to Gibraltar where she was Condemned and then bought by Mr Seavers. Mr Gavino in his Letter of the 31st April [sic] tells me, on that occasion he saw cause for declining to grant the Certificate had been usualy deemed necessary they should be provided with, previous to Vessels so purchased hoisting American Colours. Mr Gavino adds he had assigned his reasons to you. Hence it appears Mr Seavers entered upon a Voyage from Gibraltar for the Cape de Verd Islands to load Salt, most probably for the United States, but on a Vessel unprovided with papers to justify agreeable to Law his Navigating her under the Flag of the Union. It was on that Voyage the Vessel was Wrecked.
                    “If she was then thro’ the fault or neglect of the Commander in the prediccament I have stated, I humbly conceive it rests with Government alone to bestow on her the Character of an American Vessel, and equaly to direct or not the benefits arising from that acknowledgement being extended to the unfortunate people were on board of her when Wrecked.
                    “Sensible that it would be presumption in me to determine this delicate point, I have thought it necessary thus to lay before you the motives have induced me to entreat you would be pleased to honour me with your precise Instructions on the occasion and to determine whether I am or not to obtain the release of Captain Seavers and the other mentioned persons with him at the Public charge; or if any, what distinction is to be made. The Crew being in part Foreigners and Mr Gavino having told me he has reason to think the Passenger is a Native of St Domingo and not of New Orleans, occasions the latter clause of my request. This however I presume would be un-necessary in the event of a bona fide American Vessel falling under a similar misfortune.
                    “An ardent desire to guard against doing any thing hazardous of exposing me

to other than the full approbation of Government, has induced me to trouble you with this Letter and with the request of your Comments for my guidance, in this seemingly particular case.
                    “The delay must necessarily arise ’ere I can enter upon any close Treaty with the Arab has the people, gives me concern; but I have the fullest hope it will be imputed by him to the demand he has made being considered exhorbitant, and that he will considerably lower his terms when he sees they are not readily closed with.
                    “I think best to confine the subject of the present dispatch to what it has already treated on, that if you see fit the determination of Government thereon may alone constitute its answer.”
                